Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3-17 are pending.  
Priority
Instant application 17019817, filed 9/14/2020 claims priority as follows:

    PNG
    media_image1.png
    95
    422
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS received 9/16/2020 and 1/12/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election


    PNG
    media_image2.png
    136
    272
    media_image2.png
    Greyscale
.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
If the elected specie is not identified in the art then Examiner will expand his search.
The elected specie was not identified in the art.  Examiner expanded his search to the species in the art rejection below.  Claims 4-10 and 12 are withdrawn as not reading on the expanded specie.

Improper Markush Grouping Rejection
Claims 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of General Formula I is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

With respect to the dependent claims, the different Markush claims that depend from claim 1 should be set forth as independent claims.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims Rejection 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-20110137431 (“the ‘431 publication”, made of record on the IDS).
Examiner expanded his search to compounds with Au as the metal.
The ‘431 publication teaches:

    PNG
    media_image3.png
    172
    211
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    182
    197
    media_image4.png
    Greyscale
and all the compounds on page 19-24.  The compounds are used for:

    PNG
    media_image5.png
    415
    566
    media_image5.png
    Greyscale
.
Claim(s) 1, 3, 11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2011137429 (“the ‘429 publication”, made of record on the IDS).
This rejection applies to an expanded specie.
The ‘429 publication teaches:

    PNG
    media_image6.png
    283
    501
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    174
    205
    media_image7.png
    Greyscale

where n = 0 or 1 for use in devices [0001]-[0002].
In addition, see the species at [0059]-[0065].  For example:

    PNG
    media_image8.png
    172
    241
    media_image8.png
    Greyscale
wherein R3 and R4 = substituted C1 alkyl.
With respect to claim 11, the ‘429 publication teaches (Y1b can be zero (see claim 1)):

    PNG
    media_image9.png
    601
    501
    media_image9.png
    Greyscale


Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622